DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.
Claims 1-5 and 7-15 are pending, claim 6 having been cancelled and claims 2 and 13-15 having been withdrawn.
Claims 1, 3-5 and 7-12 will be examined on the merits.

Claim Objections
Claims 1, 4 and 7-9 are objected to because of the following informalities:  claims 1, 4 and 7-9 recite that the claims are “Currently Amended;” however, said claims should be identified as “Previously Presented” since no amendments were made to the previously presented claims.  Appropriate correction is required.

Claim Status Identifiers
The claim text for withdrawn claims 2 and 13-15 must be included (see MPEP 714).  Appropriate correction is requested for any future filings.

Claim Rejections - 35 USC § 112
The rejection of claims 1 and 3-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action are withdrawn based on Applicant’s amendments to the claims and cancellation of claim 6.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5, 7 and 8 recite the limitation "the sensor-based automatic recognition."  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.
Claim 5 also recites “a detected image” in line 3; however, claim 1 recites “an image captured by a camera.”  It is unclear if Applicant is referring to the image in claim 1.  Appropriate correction is required.
  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “a sensor for detecting an image information item” but claim 1 has been amended to recite “a camera.”  Claim 3 is broadening the subject matter by no longer requiring a camera, but merely “a sensor for detecting an image.”  Claim 4 recites that the information item “is optically detected by a sensor arranged in a user terminal,” but claim 1 has been amended to recite “a camera.”  Claim 3 is broadening the subject matter by no longer requiring a camera, but merely that the information item “is optically detected by a sensor arranged in a user terminal.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0226808 to Lonski as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2013/0073690 to DeSalvo et al., U.S. Patent App. Pub. No. 2016/0218885 to Ebrom et al. and U.S. Patent App. Pub. No. 2005/0196046 to Hudnut et al.
As to claim 1, Lonski discloses a method for the dosing of cleaning agents in cleaning machines comprising the steps: receiving control information items, wherein the control information items are dependent on an information item about a cleaning machine (see Lonski paragraphs [0033]-[0037]); 
Lonski does not explicitly disclose that the information item about the cleaning machine is determined via an image captured by a camera.  DeSalvo discloses a similar cleaning method wherein an information item about the cleaning machine can be determined by capturing information by a sensor (see DeSalvo paragraph [0042] where a bar-code scanner, RFID, etc. are used to collect data to a home hub).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lonski to include a home hub system to control the appliance as disclosed by DeSalvo since Lonski’s method discloses the use of both information of the detergent used as well as the appliance information to control the dosing (see Lonski paragraphs [0033]-[0037], [0105]-[0106] and [0059]-[0061]) and DeSalvo discloses the benefits of using a home hub including providing real time alerts and allowing the consumer to control and/or modify operation of the appliance remotely and optimizing the washing machine processes among numerous other reasons (see DeSalvo paragraphs [0022]-[0029]).
The combination of Lonski and DeSalvo does not explicitly disclose that the sensor used to capture the information about the cleaning machine is via an image captured by a camera.  Use of cameras to capture an image to determine an information item is known in the washing machine art and does not provide patentable significance (see, e.g., Ebrom paragraph [0504]-[0505] disclosing use of bar code scanners, cameras, etc. for providing information items about a product; and Hudnut [0016] and [0020] disclosing various optical scanners to identify objects).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lonski/DeSalvo’s sensor-based automatic recognition by using a camera to capture an image to determine an information item as disclosed by Ebrom and Hudnut and the results would have been predictable (identification of object to provide information items about said object).
As to claim 3, as discussed above, the combination of Lonski, DeSalvo, Ebrom and Hudnut discloses a camera, which is considered a sensor for detecting an image information item.
As to claim 4, the combination of Lonski, DeSalvo, Ebrom and Hudnut discloses use of a camera to capture an image of the product as is considered as detecting at least a part of the cleaning machine and can also be considered as optically detecting by a sensor arranged in a user terminal.
As to claim 5, the combination of Lonski, DeSalvo, Ebrom, and Hudnut is discussed above and further discloses the sensor-based automatic recognition comprises the determination of image objects with a detected range (see, e.g., Ebrom paragraph [0504]-[0505] disclosing use of bar code scanners, cameras, etc. for providing information items about a product; and Hudnut [0016] and [0020] disclosing various optical scanners to identify objects where, for example, bar code scanners comprise the determination of image objects within a detected image).
As to claim 7, the combination of Lonski, DeSalvo, Ebrom and Hudnut discloses the sensor-based automatic recognition can use an algorithm for text recognition within an image (see, e.g., Hudnut Abstract).
As to claim 8, the recitation “optical processing” is a broad term and can encompass any processing relating to optics.  Based on said understanding, the combination of Lonski, DeSalvo, Ebrom and Hudnut discloses the sensor-based automatic recognition is understood to comprise optical processing of the detected image information item wherein the optical processing is carried out before a determination of image objects within the detected image information item (for example, a bar code scanner optically processes the bar code itself, or a camera optically processes the picture, etc.).
As to claim 9, the combination of Lonski, DeSalvo, Ebrom and Hudnut discloses that the control information items are stored in an external memory remote from the dosing device (see Lonski paragraphs [0060] and [0097] disclosing external memory can be on the tank; see also DeSalvo Abstract and paragraph [0032], [0037] where the memory can be on a home hub system).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0226808 to Lonski as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2013/0073690 to DeSalvo et al., U.S. Patent App. Pub. No. 2016/0218885 to Ebrom et al. and U.S. Patent App. Pub. No. 2005/0196046 to Hudnut et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0236328 to Kamon.
Lonski, DeSalvo, Ebrom and Hudnut are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, the combination of Lonski, DeSalvo, Ebrom and Hudnut does not explicitly disclose that after receiving the control information items, a matching of real determined data with data stored in the memory is carried out for the corresponding control information items.  Kamon discloses a similar detergent dispensing method wherein after receiving the control information items (see Kamon paragraph [0054]), a matching of real determined data with data stored in the memory for corresponding control information items (see Kamon paragraph [0055]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Lonski, DeSalvo, Ebrom and Hudnut as disclosed by Kamon in order to improve monitoring, controlling water level every time cleaning is performed or every time a different detergent is used, operations become a hassle as disclosed by Kamon (see Kamon paragraph [0007]).
As to claim 11, the combination of Lonski, DeSalvo, Ebrom and Hudnut does not explicitly disclose that a user profile is created based on measured values detected during a cleaning operation and the received control information items, which user profile is stored on a nonvolatile memory arranged on the dosing device.  Kamon discloses a similar detergent dispensing method wherein a user profile is created based on measured values detected during a cleaning operation and the received control information items, which user profile is stored on a nonvolatile memory arranged on the dosing 
As to claim 12, the combination of Lonski, DeSalvo, Ebrom and Hudnut does not explicitly disclose that the measured variables detected during a cleaning operation and received control information items are analyzed and extended with the aid of a machine learning system.  Kamon discloses a similar detergent dispensing method wherein the measured variables detected during a cleaning operation and received control information items are analyzed and extended with the aid of a machine learning system (see Kamon paragraph [0065], [0068-[0089]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Lonski, DeSalvo, Ebrom and Hudnut as disclosed by Kamon in order to improve monitoring, controlling water level every time cleaning is performed or every time a different detergent is used, operations become a hassle as disclosed by Kamon (see Kamon paragraph [0007]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as DeSalvo is now relied upon as discussed above based on Applicant’s amended claim recitations.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS LEE/Primary Examiner, Art Unit 1714